                 Case 2:19-cv-01171-JTM-KWR Document 20-3 Filed 06/14/19 Page 1 of 1
                                       ----·w-                                                                                                     OATE
                                                '.U... ~T OF RESULT OF TRIAL
I
                                                                                                                                                   20060124

    to:
       .
       '   '
                             (This form may also be U86d for repatfing the rosuN of 11181 by •ummsry court-malflaQ · ·- ·

        (Acl.lrtlis to lrnmedlllttJ aommsndttr of aacuaed)
    366 TRS/CC (AETC)
    Sheppard Air Force Base, Texas 76311
                                             NOllFICAOON UNDER R.C.M. 1101(1 IS HEREBY GIVEN IN THE CASE OF:
    NAME; (Les~ Flmt, AllddlelnltlsQ                                           RANK             SSN
    QUATREVINGT, KEVIN M.                                                                    AlC
    ORGAN IZAT10N                                                                                                              TYPE OF COURT
                                                                                              X GENERAL                       SPECIAL
                                                                                                                                                                      SUMMARY .
    366th Training Squadron                                                                   X JUDGE ALONE                   JUDGE ALONE
                                                  SUMMARY OF CHARGES SPECIFICATIONS PLEAS AND FINDINGS
           UCMJ ARTICLE                             NATURE OF OFFENSE                                   PLEAS                                            FINDINGS


    CHG: Art 134                                                                              Guilty                           Guilty

    Specification:                 did, at or near Fort Leonard Wood,            Guilty                                        Guilty
                                   Missouri, between o/a 28 Dec 04 and o/a
                                   10 Mar OS, wrongfully and knowingly
                                   possess visual depictions of minors
                                   engaging in sexually explicit conduc~
                                   which conduct was prejudicial to good
                                   order and discipline or of anature to bring
                                   discredit upon the armed forces.            .




    SENTENCE
    Bad Conduct Discharge, confinement for 11 m.onths and reduction to the grade of A.inna.n Basic
                                                                                         LOUISIANA DEPART'. ~r;k!T ."'lr.                         1,-.,,...,..,..,..,i'\~IMt•"'~

                                                                                                                        rVg!.lld 131"\ll:i I I Ill"""'   II   owv 1    ""'   ov
    PRETRIAL CONFINEMENT CREDIT (Including mlllt8ry and cM/Ian CQflhment.) (In days.)

    None                                                                                                                          NOV 14 2006
    DATE SENTENCE ADJUDGED (Or tQqullteiiMOUnoecf)                                                                            STATE SEX OFFENDcH ~~"'
    20060124                                                                                                                1"\..111 n P~l=nATOR   1
                                                                                                                                                              REOIDi
    DISTRIBUTION {Praacrlbtd by COI'IVefllng euthorlly)                                                                             tCHECKONEl
    1- HQ AJITC/JA                                                                           X  TRIAL COUNSEL                           I ISUMMARY COURT OFFICER
    1- 2AF/CC/JA                                                                            DETAILED BY
  1-82 TRW/CC                                                                               URSULA P. MOUL, Colone~ USAF
  1-82 TRO/CC                                                                               Staff Judge Advocate
· 3- 82 MSS/DPMARS/DPMPEP/DPMAB
                                                                                            TYPED NAME AND GRADE
    2- 82 CPTSIFMFSP
    2 - 82 SFS/CC/SFOS
                                                                                            TRACY A. ROBINSON, Captain, USAF
                                                                                            ~Urt&ntSUdfJudgeAdvoca~
    1-ADC


                                                                                           I~ A.~
    1-VWAP
    1-AFOSJ,Det411
                                                                                                                                                                                   I
    AF 1359,20001101 (EF-V1)                                              PREVIOUS eomMJJS ARE oa!'OLETE
                                                                                                                        I                                                              '   ..
                                                                                                                                  000002

NON-CERTIFIED COPY                                                                                                                      EXHIBIT A
